Citation Nr: 1041834	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-12 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a separate disability rating for bladder 
incontinence.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had 20 years of active duty service ending with his 
retirement in September 1996.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board observes that in a March 2006 rating decision, the RO 
denied service connection for fatigue, stomach cramps, depression 
and nausea, claimed as secondary to his low back disability due 
to side effects from his medications.  The Veteran did not 
initiate an appeal from this determination.  However, in a 
subsequent October 2007 VA Form 9, the Veteran stated that he 
suffered from depression, sleep deprivation, fatigue and severe 
mood swings due to his service-connected low back disability and 
the necessary medications.  In a September 2008 supplemental 
statement of the case, the RO noted the Veteran's October 2007 VA 
Form 9 and provided that if it was the Veteran's intent to seek 
service connection for these issues, he should inform the RO.  In 
a November 2008 statement, the Veteran appeared to indicate that 
it was his intent to seek service connection for these 
disabilities.  Thus, these issues are referred back to the RO for 
necessary action. 

This case was before the Board in September 2009, at which time 
the issue of a higher rating for the service-connected back 
disability with radiculopathy was denied and the issue of a 
separate rating for bladder impairment as a neurological symptom 
of the service-connected low back disability was remanded for 
additional development.  Unfortunately, that development could 
not then be accomplished despite all efforts by VA.  For the 
reasons described below, this issue must be again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

The medical evidence of record appears to suggest that the 
Veteran's bladder incontinence is a neurological symptom of his 
service-connected low back disability.  The case had been 
remanded in September 2009 for an examination to verify whether 
the Veteran had bladder impairment as a neurological symptom of 
his service-connected low back disability.  Three examinations 
had been scheduled, but the Veteran was unable to attend each 
examination.  Following the issuance of a supplemental statement 
of the case (SSOC) in August 2010 in which the Veteran was 
informed of the importance of this examination to his claim and 
the attempts by VA to schedule the examinations, the case was 
again forwarded to the Board for final appellate review.  In a 
September 2010 response, the Veteran provided a lengthy statement 
as to why he was unable to attend the several examinations.  

The provisions of 38 C.F.R. § 3.655 (2010) address the 
consequences of a veteran's failure to attend scheduled medical 
examinations.  That regulation at (a) provides that, when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination, action shall be 
taken.  At (b) it is provided that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based on 
the evidence of record. However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, or 
a claim for increase, the claim shall be denied.  With his 
September 2010 statement, the Veteran has provided "good cause" 
as to why he failed to report for each scheduled examination.  
Thus, the Board finds that the Veteran should be afforded another 
opportunity for a VA examination to determine whether a separate 
disability rating is warranted for the Veteran's bladder 
incontinence. 
 
Further, the RO/AMC should ensure that the Veteran has been 
provided sufficient VCAA notice with respect to this issue under 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain all relevant VA 
outpatient treatment reports since July 2009.

2.  The Veteran should be scheduled for an 
appropriate VA examination.  The claims 
file must be made available to the examiner 
for review in connection with the 
examination.  After examining the Veteran 
and reviewing the claims file, the examiner 
should offer an opinion as to whether the 
Veteran has bladder incontinence associated 
with his service-connected low back 
disability.  

3.  Thereafter, the RO/AMC should review 
the expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



 Department of Veterans Affairs


